UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-6702


KEDRON KITCHENS,

                Petitioner - Appellant,

          v.

WARDEN SARA REVELL,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-hc-02187-FL)


Submitted:   September 24, 2013          Decided:   September 27, 2013


Before NIEMEYER and     THACKER,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kedron Kitchens, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kedron     Kitchens,    a   federal          prisoner,      appeals     the

district court’s order denying relief without prejudice on his

28 U.S.C.A. § 2241 (West 2006 & Supp. 2013) petition.                         We have

reviewed the record and find no reversible error.                       Accordingly,

we   affirm     for   the   reasons     stated      by     the    district     court.

Kitchens   v.    Revell,    No.    5:12-hc-02187-FL         (E.D.N.C.        Mar.   14,

2013).     We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented          in   the   materials

before   this    court   and   argument     would    not    aid       the   decisional

process.



                                                                              AFFIRMED




                                        2